      Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 1 of 11



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                       :
DONALD E. YOUNG
                                       :

     v.                                :     Civil Action No. DKC 20-0375

                                       :
POSTMASTER GENERAL LOUIS DEJOY
U.S. Postal Service                    :

                              MEMORANDUM OPINION

     Presently      pending    and   ready    for     resolution   in     this    age

discrimination suit is Defendant’s motion to dismiss for failure

to state a claim, raising primarily an exhaustion defense as its

central ground for dismissal.          (ECF No. 13).         Notice was sent to

Mr. Young warning that the failure to file a timely or adequate

response could result in his case being dismissed.                 (ECF No. 14).

Plaintiff sought and was granted additional time to respond.                     (ECF

Nos. 15 and 16), but Mr. Young has not responded.                  The court now

rules, no hearing being deemed necessary.               Local Rule 105.6.         For

the following reasons, the motion to dismiss will be granted.

I.   Background

     The following facts are set forth in the complaint. Plaintiff

Donald E. Young is a resident of Maryland and an employee of the

United States Postal Service (“USPS”).                He was a member of the

“Motor    Vehicle    Service    [‘MVS’]      Craft”    and   a   “Motor    Vehicle

Operator” until 2006, when he was removed from this position due
         Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 2 of 11



to an “alcohol problem.”          He complains that other “MVS drivers”

had “similar problems with alcohol & drugs[,] and they were never

removed from MVS Craft.”           Instead, he argues, they simply were

placed “in [] non-driving and driving positions within the MVS

craft.”

     He completed a 90-day alcohol rehabilitation program and

entered the Employee Assistance Program (“EAP”) as part of the

requirement to return.          Nevertheless, he was out of work for two

years and did not get back to MVS Craft until May 2019, and then

only by being reassigned to a different postal facility.             He seeks

compensation for the years he feels he should have been allowed

back into the MVS Craft. He specifically references denials in

February 2009, July 2013, October 2013, August 2014, and April 2

and 21, 2015.

     Defendant adds that Plaintiff entered into a Pre-Arbitration

Settlement/Agreement       on    April   25,   2008.   The   terms   of   this

“Settlement/Agreement”1          show that the “subject grievance” was




     1 This document is attached to Defendant’s motion but not
Plaintiff’s complaint. It can be considered, however, on a motion
to dismiss as it is “integral” to the complaint and referenced
therein. See Sec’y of State for Defence v. Trimble Nav. Ltd., 484
F.3d 700, 705 (4th Cir. 2007). Because Plaintiff failed to respond
to the motion at all, moreover, “there is no dispute about the
document’s authenticity.” Goines v. Valley Cmty. Servs. Bd., 822
F.3d 159, 166 (4th Cir. 2016) (citing, among others, Chambers v.
Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (explaining a
document is “integral” when “the complaint relies heavily upon its
terms and effect”) (internal quotation marks omitted)).
                                         2
          Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 3 of 11



resolved and closed that same year.           Both parties agreed that “The

Notice of Removal dated November 1, 2006” would be reduced to “a

Long-Term Suspension with no Back Pay.”             During the pendency of

this suspension, Mr. Young would be “reassigned” to “Maintenance

Craft” as a “Level 3 Custodian, no later than May 10.”                It also

required that he participate in EAP.                After his “successful

participation,” it was promised that he would “be allowed to

request reassignment into the MVS craft.”            (ECF No. 13-2).2

II.   Standard of Review

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.         Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).            In evaluating the complaint,

unsupported legal allegations need not be accepted.                 Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                   Legal

conclusions       couched   as   factual    allegations   are   insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).      “[W]here the well-pleaded facts do not permit the




      2Because of such language, Defendant argues that the express
terms of the arbitration agreement only provided a means by which
Mr. Young could “request” reassignment and never guaranteed that
any such request would be granted. (ECF No. 13-1, at 8). Review
of the agreement confirms this.
                                        3
      Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 4 of 11



court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”        Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).     Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”        Id.

     Although the private-sector Title VII exhaustion requirements

are mandatory, they are not jurisdictional.           Fort Bend Cty. V.

Davis, 139 S.Ct. 1843, 1844 (2019)).          This is also true of any

statutory claim (not just under Title VII) that is routed through

the EEOC as a first step.     See Webb v. Potomac Elec. Power Comp.,

No. TDC-18-3303, 2020 WL 1083402, at *4 (D.Md. Mar. 6, 2020)

(citing Ford Bend Cty, 139 S.Ct. at 1843 and Johnson v. Silver

Diner, Inc., No. PWG-18-3021, 2019 WL 3717784, at *2 (D.Md. Aug.

7, 2019)) (“The exhaustion requirement of Title VII, and by

extension of the ADEA, is not jurisdictional.”).          A claim that a

plaintiff fails to exhaust his administrative remedies under the

ADEA is therefore properly treated under Fed.R.Civ.P. 12(b)(6),

along with Defendant’s alternative ground for dismissal.

III. Analysis

     As noted by Defendant, “the ADEA provides two alternative

routes for pursuing a claim of age discrimination.”               Ryan v.

McAleenan, No. ELH-19-1968, 2020 WL 1663172, at *16 (D.Md. Apr. 3,

                                    4
       Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 5 of 11



2020) (citing Stevens v. Dep’t of Treasury, 500 U.S. 1, 5 (1991)).

First, a federal employee may go through the EEOC’s administrative

process and, if unhappy with the results, file a civil action.

Id. (citing 29 U.S.C. § 633a(b) and (c), the “federal-sector

provision of the ADEA” barring “age discrimination against federal

employees”); see also Verrier v. Sebelius, No. CCB-09-402, 2010 WL

1222740, at *8 (D.Md. Mar. 23, 2010) (quoting Laber v. Harvey, 438

F.3d   404,   430   (4th   Cir.   2006)       (“The   ‘administrative   remedies

available for federal employees are significantly broader than the

administrative remedies for employees in the private sector’”).

The path is the same as for Title VII under 29 C.F.R. § 1614.105(a)

and requires the complainant to “initiate contact with a [EEO]

Counselor within 45 days of the date of the matter alleged to be

discriminatory.”      Id., at *14, *16 (citing, among others, Nielsen

v. Hagel, 666 F.App’x 225, 227 (4th Cir. 2016)).               Failure to meet

that forty-five-day deadline is grounds for dismissal “unless the

plaintiff provides evidence that (1) he was unaware of the time

limits for contacting an EEO counselor, or (2) the government

engaged in affirmative misconduct in relation to the plaintiff

seeking counseling.”         Verrier, 2010 WL 1222740, at *8 (citing

Lorenzo v. Rumsefeld, 465 F.Supp.2d 731, 734 (E.D.Va. 2006, which

relies on Zografov v. Veterans Admin. Med. Ctr., 779 F.2d 967, 970

(4th Cir. 1985)).



                                          5
         Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 6 of 11



     The other option is to “bypass” the administrative process,

which requires giving “written notice of the intent to file suit

to the EEOC at least 30 days before filing” and may only be based

on events “that occurred within the proceeding 180 days.”            Id., at

*16 (citing § 633a(d) and Forester v. Chertoff, 500 F.3d 920, 924

(9th Cir. 2007)).

     Mr. Young chose the former route, but Defendant contends that

he failed to do so in a timely fashion.              The complaint is not

entirely clear as to when Mr. Young first approached the Equal

Employment Opportunity Commission (“EEOC”) to file a complaint,3

but the Defendant attaches the EEOC dismissal of that complaint

which explains that Mr. Young “requested pre-complaint processing

on June 1, 2018” in which he “allege[d] discrimination on the basis

of Sex (Male), Sex (LGBT), Age (DOB: December 21, 1957), and

Retaliation (Prior EEOC Activity), when: Since 2009, your request

for reassignment to the Motor Vehicle craft has been denied.” This


     3 Plaintiff includes a letter, dated September 23, 2019, from
an EEO Service Analyst that responds to his appeal of the EEOC
decision in this case. It requests the “official EEO complaint”
from the EEOC and copies Mr. Young, although noting that his copy
was “without enclosure [of the complaint].” (ECF No. 1, at 13).
Indeed, Plaintiff did not attach the original EEOC complaint to
the complaint. Defendant does, however. (ECF No. 13-3, at 7).
Elsewhere in his complaint, Plaintiff refers to a “Notice of Right
to Sue Letter” that he purports to have received on the same date
that this letter was issued, but none of the subsequent attachments
match this description — this despite the complaint form’s “Note”
to include any such Right to Sue Letter.      Insofar as Plaintiff
meant to refer to this letter as a Right to Sue Letter, he has
mischaracterized it. (See ECF No. 1, at 4).
                                       6
        Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 7 of 11



letter notes that Plaintiff was issued a “Notice of Right to File

an Individual Complaint of Discrimination” on September 8, 2018,

and his complaint, signed on September 22, was formalized on

September 26. He requested that the purported obligation contained

in   the      arbitration    award   be    honored,      having     fulfilled    its

requirements:       “I would like to be re-instated into the Motor

Vehicle Craft in Southern Maryland as a Motor Vehicle Operator

with my original seniority.”              This complaint was denied by the

USPS EEOC via formal letter.           (ECF No. 13-3).

        The   denial,   dated   October       11,   focuses   on    the   technical

untimeliness of the formal complaint.               A “final interview letter

dated    September      6,   2018”   (“Notice       of   Right     to   File”)   was

purportedly sent to Plaintiff and the EEOC asserts that tracking

confirmed he signed for it on September 8.                         It argues this

triggered the required fifteen-day window within which Plaintiff

had to file his complaint for it to be timely under 29 C.F.R.

1614.604(d).         Instead,    the      commission     found,     the   envelope

containing his complaint had a “postmark of September 26, which

was 18 days after the last day of the period.”                   The complaint was

therefore dismissed as untimely. The letter goes on to imply that,

even if timely, the complaint raised the same underlying issues

raised by Plaintiff in a previous complaint before the EEOC that

he withdrew on April 5, 2017.             The EEOC highlights its authority

to dismiss “issues that are pending before or have been decided by

                                          7
         Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 8 of 11



the agency or Commission.” It explained to Plaintiff that he could

either appeal to the EEOC within thirty days of receipt of the

decision or file a civil action against the Postmaster General

within ninety days.       (ECF No. 13-3, at 3-5).4

     Mr. Young filed a timely appeal of this decision to the Office

of Federal Operations (“OFO”) of the EEOC.          This body affirmed the

dismissal on November 13, 2019, but on alternative grounds.                It

pointed to evidence that Mr. Young’s original envelope containing

his complaint had been returned for inadequate postage and stated,

“we find the circumstances presented by Complainant are sufficient

to excuse the brief delay in the filing of his complaint.”                The

OFO also discredits the earlier finding that the complaint raised

the same claim as the earlier, withdrawn complaint.               It states,

“The record is not clear as to the substance of the earlier

complaint,     and   it   was   the   Agency’s   burden   to   produce    such

evidence.”      (ECF No. 13-4, at 3).       The OFO instead affirmed the

dismissal because the complaint was centered solely around the

dispute resolution process and its results.           It wrote:

                  We find that the formal complaint, as
             written,   indicates   that   Complainant  is
             alleging that the Agency will not comply with
             the   remedy   that  he   received   from  an

     4 Plaintiff appends some detached pages from what appears to
be a letter from the Office of Federal Operations apprising him of
his rights during appeal. It reiterates his right to sue within
ninety-days from his receipt of “this decision” but notes that
such a request would automatically terminate the “administrative
processing” of the complaint. (ECF No. 1., at 16).
                                       8
         Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 9 of 11



             arbitrator. To that extent, he must raise the
             matter within the arbitration process not
             within the EEO complaint process.    Under 29
             C.F.R. § 1614.107(a)(1), the EEO process
             cannot be used to lodge a collateral attack
             against   another  adjudicatory   proceeding,
             including the negotiated grievance process
             that includes arbitration

(ECF No. 13-4, at 3).

     The complaint in this court, received February 12, 2020,

similarly     highlights    the   denials   of   Mr.   Young’s   reassignment

requests but asserts the Age Discrimination in Employment Act of

1967 (“ADEA”) under 29 U.S.C. §§ 621 to 634 as its sole basis.5

Mr. Young also attached two letters to his complaint that further

highlight the reassignment denials and their effect on Plaintiff.

These report that while he was attempting to get his driver job

back, he was “being paid level 3 and missed being paid level 7 for

that time period.”      As such, the “Relief” section of the complaint

concludes, “[I] [a]m asking the court for back pay.              I was out of


     5 While the EEOC’s affirmation of the initial dismissal cites
Title VII of the Civil Rights Act of 1964 (Title VII) as the basis
for the original complaint under 42 U.S.C. § 2000e et seq. (ECF
No. 13-4, at 2), neither the original complaint nor original
dismissal of that complaint make the statutory basis for the
complained of discrimination entirely clear. (See generally ECF
No. 13-3). It can, however, be inferred from the claims of sex
discrimination within the original EEOC complaint.      Regardless,
the separate age discrimination claim is explicitly contained in
the original complaint as well, even if reference to this statutory
provision is not. Plaintiff seemingly is not pursuing these other
claims and brings his current suit solely under ADEA.           His
complaint also notes that the age discrimination claim was brought
more than sixty days after he filed his charge with the EEOC, as
required. (ECF No. 1, at 4).
                                       9
     Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 10 of 11



work for almost 2 years[.]    Lost my place of resident.      And almost

lost my family.”    (Id., at 5-6, 8-10).

     Based on the procedural requirements for the appeal route

chosen by Plaintiff, any claim predicated on actions of his

employer that predated April 17, 2018, forty-five days before he

first contacted an EEO Counselor on June 1, 2018, are time-barred.

(ECF No. 13-1, at 7).      He has provided no evidence that he was

unaware of this timeframe or that the government engaged in any

sort of misconduct to dissuade or delay Plaintiff from seeking to

redress his perceived grievances.           Defendant argues that the

complaint contains “no allegations of any personnel actions that

occurred after April 17, 2018.          Instead the most recent action

asserted in the complaint occurred in April 2015 [when Plaintiff

reports his request for reassignment was again denied] — more than

two years before.”    The complaint will therefore be dismissed as

untimely.6   Defendant’s “Alternative Grounds” for dismissal need

not be addressed.




     6 USPS explains that even if Mr. Young were to argue that he
was pursuing the “bypass” option, his claim would fail. The bypass
option would have required giving the Commission thirty days’
notice of the intent to sue and could only seek relief for conduct
occurring in the prior 180 days. The last denial alleged was on
April 21, 2015, which, as USPS correctly calculates, makes October
18, 2015, the last date on which the conduct in question could be
alleged when following this path; as such, it is equally unavailing
to Plaintiff. (See ECF No. 13-1, at 8 n.3).
                                   10
      Case 8:20-cv-00375-DKC Document 17 Filed 03/08/21 Page 11 of 11



IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendant will be granted.      A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    11
